Title: To George Washington from John St. Clair, 14 May 1758
From: St. Clair, John
To: Washington, George



Frederick Town [Md.]Sunday forenoon May 14th 1758
Dear Sir

Yesterday afternoon the Post gave me your Letter of the 11th which I transmitted to Brigdr Forbes. I expect Govr Sharpe at this place every moment, and if I was at Winchester I cou’d do but little untill he & Mr Blair arrived. I shall be with you at furthest on tuesday morning which makes me not enter upon particulars as I am to see you so soon. I am with great Sincerity Dear Sir Your most obedient and most humble Servant

John St clair

